Avery, J.
(concurring): The correctness of the ruling in the court below depends, not upon the general principles governing the liability of the master for the torts of his servant, but upon the nature, extent and duration of the duty of protection which is implied in contracts for the carriage of passengers. Stewart v. Brooklyn, &c., 90 N. Y., 588, 594. It is important", therefore, to define the duty particularly and clearly, and to determine when it arises and when it ceases to exist. From the inception of the relation between them until it ends, the law imposes upon the carrier the duty of protecting his passenger absolutely against his own servants and qualifiedly against all other persons. Though the conduct of the employee or officer in doing violence to the passengers maybe wholly unau*608thorized, beyond the scope of his authority and even wilful and malicious, the obligation to respond in damages for any injury done still rests upon the principle just as fully as it would had the master commanded or encouraged the commission of the act. Hutchinson on Carriers, Sections 595, 596, 597; Jeddard v. Railway, 57 Me., 202; Sherley v. Billings, 8 Bush, 47; People v. Brunswick, &c., 60 Ga., 282; Stewart v. Brooklyn, supra; Terra Haute, &c. v Jackson, 6 Am. & Eng. R. cases, 178; Chicago R. Co. v. Slexam, 103 Ill., 546; Western R. Co. v. Turner, 72 Ga., 292; Railroad v. Sheehan, 29 Ill., App., 90; Dwenelle v. Railroad Co., 120 N. Y., 117; Railroad Co. v. Kertle, 16 Am. &. Eng. R. cases, 337; Bryan v. Rich, 106 Mass., 180.
In the case of the female passengers the weight of authority goes further, and extends the obligation to them so far as to impose the legal duty upon the carrier of protecting them not only against indecent assaults, but against in;ulting proposals or insolent abuse, obscene or offensive words. Crake v. Railroad Co., 36 Wis., 657; Bryan v. Railroad Co., 16 Am. & Eng. R. Cases, 335; Railroad Co. v. Ballard, 85 Ky., 307; Campbell v. Car Co., 42 Fed. Rep., 484.
A railroad company is bound also to use reasonable vigilance to protect a passenger against violence at tbe hands of fellow passengers or of intruders, or of any person permitted by it to come bn its premises, and where it appears that its conductor knew or had reasonable ground to apprehend that the safety of a passenger or passengers was endangered by any threatened force from within or outside of the train, and failed to use every available means to avert the threatened wrong, the company is liable to respond in damages for any assault that ensued. Hutchinson, supra, Sec. 553 a; Britton v. Railroad, 88 *609N. C., 536 ; Spehm v. Railroad Co., 87 Mo., 74; Railroad Co. v. Burke, 53 Miss., 200; Spehm v. Railroad Co., 101 Mo., 417; Railroad Co. v. Pillow, 76 Pa. St., 510; Railroad Co. v. Hines, 53 Pa. St., 512; Flint v. Transportation Co., 34 Conn., 554; Railroad Co. v. Flexam, supra; Angell on Carrier, See. 521, p. 462, note a; Railroad Co. v. Riley, 39 Ind., 568.
Where the servant of the railway company is actually assaulted, he has the same right as other persons to repel force by resistance, but, having overcome it, he becomes liable himself and renders the carrier answerable if he further pursue and punish the wrong doer. Hanson v. Railroad Co., 62 Me., 84. Insulting language is never deemed in law provocation sufficient to justify an assault or to warrant the use of excessive force in the expulsion of intruders. But the servant of a company that owes the duty of protection to one on its premises by its invitation, or to transact business with it, stands in a relation to such person somewhat analagous to that which a peace officer sustains to a prisoner in his custody. It is therefore clear that the defendant was liable to answer in damages for the killing of the plaintiff’s intestate, who was at the time, in contemplation of law, under its protection, and, as will appear from the authorities already cited, the liability is in no wise dependent upon the question whether the agent was acting -within the scope of his authority. Railroad Co. v. Hines, 53 Pa. St., 512. The fact that the intestate was on the premises and under the protection of the company, if such was his status, gave him, the right to claim absolute immunity from injury at the hands of any of its servants. The duty of insuring his safety against injury by intruders might possibly depend upon the question whether a servant-was at the time on duty at the place of the threatened injury. But for any injury sustained'at *610the bands of its servant, whether on or off duty, a person on its premises by its invitation may hold a railroad company unconditionally responsible. The contract of carriage begins not later than the time when a person enters upon the premises of a carrier for the purpose of securing passage, but where carriages are furnished by it to transport passengers to a station a person entering such vehicle or even halting one for the purpose of boarding it with the same object in view and under the implied invitation of the carrier, is entitled to the same right of protection as after the purchase of a ticket. Hutchinson, supra, Section 556-to 561; Dwenelle v. Railroad Co., 120 N. Y., 117; Bryan v. Bennett, 54 Eng. Com. Law Rep., 603; Hansley v. Railroad, 115 N. C., 602; Railroad Co. v. True, 88 Ill., 608; Thompson on Car Pas., p. 42, note. The con-trae! for the carriage of the person with implied right of protection ceases ordinarily when the passenger is safely landed at his point of destination and has left or had reasonable time to leave the premises of the carrier. Johnson v. Railroad, Mass., 125; Patterson Railroad Accident Law, Secs. 221, 320 ; Imhoff v. Railroad Co., 20 Wis. 344; P. C. &c. R. Co. v. Krouse, 30 Ohio St., 222. But even when only so much of the implied contract is in question as imposes the duty of carrying to its destination the person of the passenger, the law looks to his safety by requiring of the carrier the exercise of ordinary care in keeping in good condition every part of the usual way which is to be traveled by him in getting off the premises. Hutchinson, supra; Sec. 516, 519, p. 593; Dodge v. Railroad Co., 148 Mass. 207. It was held by some of the Court formerly that the proprietors of public conveyances, which carried passengers, were not responsible for their baggage unless a distinct price was paid for its carriage. “But the law is now settled otherwise, and when the carrier contracts for *611carriage of the passenger, either expressly or by receiving him upon its conveyances, the carriage of his reasonable and ordinary baggage is regarded as being undertaken as incidental to the principal contract, and as equally obligatory upon the carrier.” Hutchinson, supra, Section 678.
But though the legal obligation to transport the ordinary baggage is incidental to the agreement to carry the person, the liability of the carrier for its safety until a reasonable time after the passenger reaches his destination, extends not simply to responsibility for want of ordinary care, as in the case of the passenger himself, bnt is the same as that of carrier of goods. Hutchinson, supra, Section 678. Every obligation growing out of the contract continues so long as the contract continues. Dwenelle v. Railroad Co., 120 N Y., 117. After a reasonable time, if the baggage is not called for or removed from the station, the liability as insurer ceases, and the law substitutes for it that of warehouseman! Hoeger v. Railroad Co., 63 Wis., 100.
When the relation of carrier, with the obligation of an insurer ceases, that of warehouseman takes its place not under any new agreement but under the original contract of carriage, which still binds the carrier to as high a degree of diligence in caring for it as it was at any time bound to exercise for the safety of the passenger, while on its carriage or premises. Hutchinson, supra, Sec. 712. “The fair construction of the contract (says Hutchinson, Section 713) is said to be that the carrier agrees for a consideration to transport the passenger and his baggage to his destination, and deliver the latter to him on his arrival, if called for, and if not called for, that it shall be properly stored and reasonable care shall be exercised to prevent injury or loss, until it is called for or is lawfully disposed-of.” The plaintiff’s intestate went upon the premises of the company as he had a right to do, in order to surrender his checks *612and receive the-baggage still held under the original contract of carriage. He paid his fare to that station, and acquired the incidental right to have it transported. A passenger does not lose his character as such by alighting at a station before reaching his destination (Parsons v. Railroad Co., 113 N. Y., 356) and he may get off and stop over at any intermediate point, and still in his egress from and ingress to the station, he is under the protection of the carrier while on its premises. While declaring explicitly that the rule governing the master’s liability for the torts of his servant does not apply “to the case of an assault committed upon a passenger by a servant entrusted with the execution of a contract of a common carrier,” the Court of Appeals of New York, in Stewart v. Brooklyn, &c., 90 N. Y., 588, 594, state the rule to be that “The carrier undertakes to protect the passenger against any injury arising from the negligence or wilful misconduct of its servants while engaged in performing a duty which the carrier owed to the passenger.” Whether the doctrine might not have been extended even further, it is not necessary for the decision of this case to determine. The station agent was discharging a duty which the defendant owed to the plaintiff’s intestate in receiving the checks and delivering the baggage. Before that duty was fully performed and while the intestate was on the premises under the original contract'of carriage to receive his trunks stored in its warehouse, its agent made a deadly assault upon him with no pretence or other ground of excuse or justification than the use of insulting language, which in law is no provocation at all. This appeal presents a grave question which has received mature consideration. While in this particular instance it-may impose a burden upon the carrier to answer for the wilful act of its agent, it is not probable that with a full understanding of the law such wilful conduct will be *613heard of again in the next half century. The law, must hold the carriers to the duty of so managing their own servants as to insure the safety of the lives and limbs of persons under their protection. The carriers may provide for their own protection by care in the selection of servants and the use of wholesome discipline, where the employees fail in the discharge of their duty. The other questions are unimportant.
The fact that the plaintiff’s intestate had come upon the premises by invitation of the company gave him a right to the protection of the company through its officers and .servants. The contract of carriage and the fact that he was receiving the baggage that had been transported under it being admitted, the company was, nothing further appearing, liable for an injury to him by its servant. I think there was no error in instructing the jury that under the admitted facts, the burden of proof was shifted upon the defendant to show that he was justified in making the deadly assault upon the plaintiff’s intestate. While I concur with the majority of the Court in the conclusion reached, I do not agree to the opinion of the Chief Justice in so far as it seems to make the liability of the defendant dependent at all upon the question whether the servant was acting within the scope of his authority. The liabil-' ity for acts of servants is absolute as to injuries inflicted by them on persons under their protection. I wish to emphasize the view that the principle governing this case affects the relation of master and servant only when the former is a common carrier, and while the opinion of the Court has been modified, it is still open to objection upon this point.’
The body of the foregoing opinion, submitted as a tentative one, was rejected by the Court, but I still think *614that it places our conclusion upon the only impregnable ground.